PER CURIAM.
Because the appellant Eleanor Rooney— the surviving spouse in a New York probate proceeding — has no right under New York law to assert a surviving spouse share in the decedent’s real property located outside the state of New York, N.Y. Estates, Powers and Trust Law § 5-1.-1(d)(8) (McKinney 1981), she has no standing here to object to an award of attorney’s fees and personal representative’s fees in this ancillary administration below involving the decedent’s real property in Florida. The order striking her objections to the personal representative’s application for such fees is therefore
Affirmed.